Cox, J.
¶29 (concurring in part and dissenting in part) — I concur in the majority opinion to the extent that it holds that the trial court did not abuse its discretion by denying the State’s motion for continuance on the morning scheduled for trial. I dissent from the part of the majority’s opinion holding that dismissal of the driving under the influence (DUI) charge in this case was correct.
CONTINUANCE
¶30 The decision to grant or deny a motion for a continuance rests within the sound exercise of discretion by the trial court.18 Reviewing courts will not disturb the trial court’s decision unless the appellant or petitioner makes a clear showing that the trial court’s discretion is manifestly unreasonable or exercised on untenable grounds or for untenable reasons.19 In exercising discretion to grant or deny a continuance, trial courts may consider many factors, including whether the administration of justice requires a *460continuance and whether there is prejudice to the defendant’s presentation of his or her defense.20
¶31 On the September 17, 2004 date of trial setting of this case, the trial court was on notice that the State would likely have problems in getting a prosecutor to try this case. Importantly, however, the State was also on notice that the court was unlikely to grant a continuance of the trial based on the State’s then representations to the court. Moreover, the court was quite specific in stating on the date of trial setting that it expected the State to use its best efforts to find alternatives so that it had a prosecutor to try this case, as scheduled.
¶32 Notwithstanding this admonition by the court on the date of trial setting, the State arrived in court on the September 22 scheduled trial date with two prosecutors, seeking a continuance of the trial to a future date. The State insisted that neither of them could try this case. Where, as here, the office policy of the State to supervise an attorney on his or her first DUI trial conflicted with the court’s conclusion that the instant case could be tried on that date, the court had a tenable basis to deny a continuance to another day. In short, the trial court was within its discretion to deny the State’s motion to continue the case to another day on or before the expiration of the speedy trial period on October 31, 2004.
DISMISSAL
¶33 The separate and more troubling question is whether, on this record, the trial court abused its discretion in dismissing this case. I conclude that it did.
*461¶34 The governing rule for dismissals in district court is CrRLJ 8.3(b), which states as follows:
The court, in the furtherance of justice after notice and hearing, may dismiss any criminal prosecution due to arbitrary action or governmental misconduct when there has been prejudice to the rights of the accused which materially affect the accused’s right to a fair trial. The court shall set forth its reasons in a written order.[21]
The substantially identical wording of CrRLJ 8.3(b) and CrR 8.3(b) requires that we construe the two rules in the same way.22 Neither party in this case argues otherwise.
¶35 In construing CrR 8.3(b), the Supreme Court has been clear in articulating which principles control. According to that court, there are two requirements for dismissal. First, a defendant must show arbitrary action or governmental misconduct.23 Governmental misconduct, however, “ ‘need not be of an evil or dishonest nature; simple mismanagement is sufficient.’ ”24 Second, a defendant must show prejudice affecting his right to a fair trial.25 “Such prejudice includes the right to a speedy trial and the ‘right to be represented by counsel who has had sufficient oppor*462tunity to adequately prepare a material part of his defense > »26
¶36 The Supreme Court has repeatedly stressed that “ ‘dismissal of charges is an extraordinary remedy available only when there has been prejudice to the rights of the accused which materially affected his or her rights to a fair trial.’ ”27
¶37 First, the district court in this case failed to articulate on the record its reasons for dismissing the case, although CrRLJ 8.3(b) requires such a specification. The portion of the record dealing with dismissal is limited to the following exchange between the court and the parties:
DEFENSE: Defense is ready to proceed, Your Honor.
PROSECUTOR: And, Your Honor, the state is not ready to proceed. So if the court needs to bring on an appropriate remedy for that, I guess that’s what the court will (unintelligible).
DEFENSE: Defense moves to dismiss, Your Honor, with prejudice.
JUDGE: Motion to dismiss is granted.[28]
¶38 Requiring a statement of reasons for granting a dismissal is not a mere technical requirement. As the Supreme Court noted in State v. Michielli, the absence of such a specification hampers review and makes it unclear which part or parts of the record may have served as the basis for the court’s ruling.29
¶39 Second, review of the dismissal in this case is further hampered by the absence of any argument on this issue by Chichester in his briefing below or on review. The *463brief of respondent at this stage of the review simply ignores the issue. Chichester likewise ignored the issue in his briefing below on RALJ appeal.30
¶40 This court may, of course, affirm the trial court on any basis supported by the record.31 The question is whether this court should do so in this case.
¶41 The majority states that it is plain from the record that the district court dismissed the case because the State was not ready, not because Chichester had been prejudiced by arbitrary action or governmental misconduct.32 But it was Chichester who stated on the record below, “If they don’t have someone here, that is mismanagement and the case should go forward or be dismissed”33 In view of this statement and the trial court’s failure to articulate its reason for dismissal, it is not clear to me on what ground the court based its dismissal.
¶42 In any event, if the reason for dismissal was obvious, it would have been easy enough for the court to state that reason on the record. Likewise, Chichester could have argued that point in his briefs on review. He did not.
¶43 More importantly, as I point out later in this dissent, I am not convinced from the colloquy that occurred after the trial court denied the motion to continue that the State would not have tried this DUI case later that day if required to do so.
¶44 The plain words of CrRLJ 8.3(b) and Supreme Court precedent make clear that “prejudice affecting the defendant’s right to a fair trial” is generally a requirement for dismissal of a criminal case. Here, the record lacks any such showing.
¶45 The trial court, after reviewing the procedural history of this case, indicated in its oral ruling denying the *464motion to continue that the “defendant is prejudiced by the way in [which] this case [is] coming to trial.”34 As the majority notes, this appears to have been based on the fact that Chichester had to travel a long way to attend trial, only to face further delay had a continuance been granted.35 But nowhere is there any explanation of how Chichester’s right to a fair trial was prejudiced by these or any of the matters on which the court relied in ruling on the separate defense motion to dismiss. The court also stated that there was a request that the defendant waive speedy trial.36 But the record is clear that the State’s position was that the continuance it requested be within the speedy trial period, not beyond.37 Waiver of speedy trial was simply not at issue in this case.
¶46 Chichester’s briefing below and before this court does not address the dismissal issue. For the first time at oral argument, Chichester argued that the following factors showed prejudice: the court’s interest in maintaining orderly procedure, the fact that the State had not properly pursued the case, Chichester’s travel from a distance to attend trial, the fact that the case had already been set and confirmed for trial, the expectation that the case would go forward on the scheduled date, and the lack of notification to Chichester’s counsel that the State would seek a continuance. While frustrating to Chichester, none of these factors demonstrates any prejudice to Chichester’s right to a fair trial.
f 47 Because Chichester has failed in his burden to show any prejudice to his right to a fair trial by the State’s actions, the ultimate question before this court is whether dismissal was proper. I conclude that it was not.
¶48 State v. Koerber teaches that a trial judge must consider reasonable alternatives when ordering the ex*465traordinary remedy of dismissal.38 In short, dismissal of a criminal case is a remedy of last resort, and a trial court abuses its discretion by ignoring intermediate remedial steps.
¶49 Here, the trial judge did consider alternatives when it decided the motion for continuance. The State rejected all of them. But the court did not consider other reasonable alternatives that may have been available when it considered the separate defense motion to dismiss. For example, the trial court could have ordered a short recess to permit the State the opportunity to reconsider whether it should proceed with its assigned prosecutor on this case and postpone the other case to which he was also assigned to later that day. The court could also have directed a recess to a later time that day with dismissal to follow if the State did not proceed with its case against Chichester. These obvious alternatives to the drastic remedy of dismissal were never explored on the record that is before us. In my view, this was error.
¶50 Even if the trial court could dismiss the case outside the limits of CrRLJ 8.3(b), as the majority concludes, I believe that the trial court abused its discretion in ordering dismissal in this case.39 The trial court should have considered other alternatives, such as a recess for trial later that day with dismissal to follow, if the State refused to proceed.
¶51 The majority appears to fault the State for not proposing these additional alternatives at the time of the dismissal motion. I agree that the State does have such a responsibility. But that does not relieve the trial court of its duty to consider reasonable alternatives that the parties do not. After all, it is the trial court that has the primary duty to ensure that the extraordinary remedy of dismissal is not imposed except where it is truly warranted. Given the *466seriousness of the charge, the total absence of prejudice to Chichester’s right to a fair trial, his failure to address the dismissal issue on appeal, and the inadequate exploration of alternatives, I conclude that this record fails to demonstrate that dismissal was truly warranted.
¶52 Had the State maintained its position that it would not have tried the case that day even after considering these additional alternatives, I would agree that dismissal would have been proper. But we simply have no way of knowing what would have happened had these alternatives been considered.
¶53 I would reverse and remand for trial.
Reconsideration denied November 30, 2007.

 State v. Downing, 151 Wn.2d 265, 272, 87 P.3d 1169 (2004).


 Id. (quoting State ex rel. Carroll v. Junker, 79 Wn.2d 12, 26, 482 P.2d 775 (1971)).


 CrRLJ 3.3(f)(2) provides as follows:
On motion of the court or a party, the court may continue the trial date to a specified date when such continuance is required in the administration of justice and the defendant will not be prejudiced in the presentation of his or her defense. The motion must be filed before the time for trial has expired. The court must state on the record or in writing the reasons for the continuance. The bringing of such motion by or on behalf of any party waives that party’s objection to the requested delay.


 The parallel criminal rule in superior court is CrR 8.3(b), which states as follows:
The court, in the furtherance of justice, after notice and hearing, may dismiss any criminal prosecution due to arbitrary action or governmental misconduct when there has been prejudice to the rights of the accused which materially affect the accused’s right to a fair trial. The court shall set forth its reasons in a written order.


 See State v. Mack, 89 Wn.2d 788, 792, 576 P.2d 44 (1978) (concluding that the superior court rules and the rules of limited jurisdiction should be interpreted as consistently as possible); accord City of Seattle v. Guay, 150 Wn.2d 288, 300, 76 P.3d 231 (2003).


 State v. Michielli, 132 Wn.2d 229, 239, 937 P.2d 587 (1997).


 Id. (quoting State v. Blackwell, 120 Wn.2d 822, 831, 845 P.2d 1017 (1993)).


 Id. at 240 (citing State v. Cannon, 130 Wn.2d 313, 328, 922 P.2d 1293 (1996)).


 Id. (alteration in original) (quoting State v. Price, 94 Wn.2d 810, 814, 620 P.2d 994 (1980)).


 City of Spokane v. Kruger, 116 Wn.2d 135, 144, 803 P.2d 305 (1991) (quoting City of Seattle v. Orwick, 113 Wn.2d 823, 830, 784 P.2d 161 (1989)); accord Blackwell, 120 Wn.2d at 830-31.


 Clerk’s Papers at 133.


 132 Wn.2d 229, 240, 242, 937 P.2d 587 (1997).


 Clerk’s Papers at 145-51 (Respondent’s Response to Appellant’s Opening RALJ Brief).


 State v. Carter, 74 Wn. App. 320, 324 n.2, 875 P.2d 1 (1994).


 Majority at 457.


 Clerk’s Papers at 129 (emphasis added).


 Clerk’s Papers at 132-33.


 Majority at 453.


 Clerk’s Papers at 133.


 Clerk’s Papers at 120.


 85 Wn. App. 1, 4, 931 P.2d 904 (1996); see also State v. Wilson, 149 Wn.2d 1, 65 P.3d 657 (2003).


 See Koerber, 85 Wn. App. at 3-4 (whether or not a trial court has authority to dismiss outside of CrR 8.3(b), the standard of review is an abuse of discretion, and a trial court abuses its discretion by not considering alternatives to dismissal).